In accord with the Opinion of the North Carolina Court of Appeals, the June 28, 1994 Opinion and Award for the Full Commission is amended as follows:
A new Finding of Fact number 19 shall be added to read:
    19. Plaintiff received unemployment benefits at the rate of $127.00 per week for the period from October 23, 1991 through July 27, 1992 (date of original hearing).
Conclusion of Law number 4 is deleted and replaced with the following:
    4. Defendants are entitled to a credit for the unemployment benefits paid plaintiff during the period from October 23, 1991 through July 27, 1992. N.C.G.S. § 97-42.1.
Paragraph number 1 of the Award is deleted and the remaining paragraphs of the Award shall be renumbered accordingly.
Paragraph number 3 of the Award (number 2 after renumbering as ordered above) shall read:
    2. Defendants shall pay plaintiff temporary total disability compensation at the rate of $172.35 per week for a period of time beginning October 23, 1991 and to continue until defendants obtain permission from the Industrial Commission to cease payment, or until plaintiff sustains a change of condition or returns to work. The amounts of said compensation which have already accrued shall be paid in a lump sum, subject to the attorney's fee awarded below. Defendants shall be entitled to a credit for the unemployment benefits paid plaintiff from October 23, 1991 through July 27, 1992.
A new Paragraph number 5 of the Award shall be added to read:
    5. Defendants shall pay plaintiff interest as provided in N.C.G.S. § 97-86.2 from the date of the initial hearing on the claim.
The June 28, 1994 Opinion and Award for the Full Commission shall, in all other respects, STAND AS WRITTEN.
Further, plaintiff's motion for attorney's fees under N.C.G.S. § 97-88 is DENIED.
FOR THE FULL COMMISSION
                                  S/ __________________ COY M. VANCE COMMISSIONER
CONCURRING:
S/ __________________ THOMAS J. BOLCH COMMISSIONER
S/ __________________ LAURA K. MAVRETIC COMMISSIONER
CMV/cnp/mj 1/31/96